     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 1 of 14 Page ID #:1




 1   Robert Ahdoot (SBN 172098)
     twolfson@ahdootwolfson.com
 2   Bradley K. King (SBN 274399)
     bking@ahdootwolfson.com
 3   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
 4   Los Angeles, CA 90024
     Tel: (310) 474-9111
 5   Fax: (310) 474-8585
 6   Scott Edelsberg, Esq. (pro hac vice forthcoming)
     EDELSBERG LAW, P.A.
 7   19495 Biscayne Blvd #607
 8   Aventura, FL 33180
     Telephone: 305-975-3320
 9   scott@edelsberglaw.com
10   Andrew J. Shamis, Esq. (pro hac vice forthcoming)
     SHAMIS & GENTILE, P.A.
11
     14 NE 1st Avenue, Suite 400
12   Miami, Florida 33132
     Telephone: 305-479-2299
13   ashamis@shamisgentile.com
14
15   Counsel for Plaintiff and Proposed Class
16                          UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
                                    Southern Division
18
19    CARRIE HENRY, individually and on behalf of
      all others similarly situated,                     Case No. 8:19-cv-977
20                                                       CLASS ACTION
21         Plaintiff,                                    COMPLAINT
22    v.                                                 JURY TRIAL DEMANDED
23
24    DRYBAR HOLDINGS LLC, a California
      Limited Liability Company,
25
26      Defendant.
      ______________________________________/
27
28
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 2 of 14 Page ID #:2




 1                              CLASS ACTION COMPLAINT
 2          1.     Plaintiff, Carrie Henry, brings this action against Defendant, Drybar
 3   Holdings LLC, to secure redress for violations of the Telephone Consumer Protection
 4   Act (“TCPA”), 47 U.S.C. § 227.
 5                               NATURE OF THE ACTION
 6          2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. § 227 et seq., (the “TCPA”).
 8          3.     Defendant is chain of salons that sells hair styling services and products.
 9   To promote its services, Defendant engages in unsolicited marketing, harming
10   thousands of consumers in the process.
11          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14   damages on behalf of herself and members of the class, and any other available legal or
15   equitable remedies.
16                              JURISDICTION AND VENUE
17          5.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations
18   of a federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because
19   Plaintiff alleges a national class, which will result in at least one class member belonging
20   to a different state than that of Defendant. Plaintiff seeks up to $1,500.00 (one-
21   thousand-five-hundred dollars) in damages for each call, in violation of the TCPA,
22   which, when aggregated among a proposed class numbering in the tens of thousands,
23   or more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court
24   jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the
25   elements of diversity jurisdiction and CAFA jurisdiction are present.
26          6.     Venue is proper in the United States District Court for the Central District
27   of California pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to
28
                                            1
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 3 of 14 Page ID #:3




 1   reside in any judicial district in which it is subject to the court’s personal jurisdiction,
 2   and because Defendant provides and markets its services within this district thereby
 3   establishing sufficient contacts to subject it to personal jurisdiction.           Further,
 4   Defendant’s tortious conduct against Plaintiff occurred within the State of California
 5   and, on information and belief, Defendant has sent the same text messages complained
 6   of by Plaintiff to other individuals within this judicial district, such that some of
 7   Defendant’s acts in making such calls have occurred within this district, subjecting
 8   Defendant to jurisdiction in the State of California.
 9                                           PARTIES
10          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
11   resident of Miami-Dade County, Florida.
12          8.     Defendant is a California limited liability company whose principal office
13   is located at 125 Technology Dr Ste 150, Irvine CA 92618. Defendant directs, markets,
14   and provides its business activities throughout the State of California.
15                                         THE TCPA
16          9.     The TCPA prohibits: (1) any person from calling a cellular telephone
17   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
18   prior express consent. 47 U.S.C. § 227(b)(1)(A).
19          10.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
20   “equipment that has the capacity - (A) to store or produce telephone numbers to be
21   called, using a random or sequential number generator; and (B) to dial such numbers.”
22   47 U.S.C. § 227(a)(1).
23          11.    In an action under the TCPA, a plaintiff must only show that the
24   defendant “called a number assigned to a cellular telephone service using an automatic
25   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
26   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
27
28
                                            2
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 4 of 14 Page ID #:4




 1          12.    The Federal Communications Commission (“FCC”) is empowered to
 2   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
 3   calls in violation of the TCPA are prohibited because, as Congress found, automated
 4   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
 5   solicitation calls, and such calls can be costly and inconvenient. The FCC also
 6   recognized that wireless customers are charged for incoming calls whether they pay in
 7   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
 8   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 9   14014 (2003).
10          13.    In 2012, the FCC issued an order tightening the restrictions for automated
11   telemarketing calls, requiring “prior express written consent” for such calls to wireless
12   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
13   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
14          14.    To obtain express written consent for telemarketing calls, a defendant
15   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
16   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
17   consent….and having received this information, agrees unambiguously to receive such
18   calls at a telephone number the [plaintiff] designates.”         In re Rules & Regulations
19   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
20   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
21          15.    The TCPA regulations promulgated by the FCC define “telemarketing”
22   as “the initiation of a telephone call or message for the purpose of encouraging the
23   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
24   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
25   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
26   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
27
28
                                            3
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 5 of 14 Page ID #:5




 1          16.    “Neither the TCPA nor its implementing regulations ‘require an explicit
 2   mention of a good, product, or service’ where the implication of an improper purpose
 3   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
 4   (9th Cir. 2012)).
 5          17.    “‘Telemarketing’ occurs when the context of a call indicates that it was
 6   initiated and transmitted to a person for the purpose of promoting property, goods, or
 7   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
 8   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 9   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
10          18.    The FCC has explained that calls motivated in part by the intent to sell
11   property, goods, or services are considered telemarketing under the TCPA. See In re
12   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
13   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
14   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
15          19.    In other words, offers “that are part of an overall marketing campaign to
16   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
17   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
18   14014, ¶ 136 (2003).
19          20.    If a call is not deemed telemarketing, a defendant must nevertheless
20   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
21   Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
22   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
23   calls”).
24          21.    Further, the FCC has issued rulings and clarified that consumers are
25   entitled to the same consent-based protections for text messages as they are for calls to
26   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
27   (The FCC has determined that a text message falls within the meaning of “to make any
28
                                             4
                                 CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 6 of 14 Page ID #:6




 1   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
 2   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
 3   Plaintiff's prior express consent before sending him the text message). (emphasis
 4   added).
 5         22.    As recently held by the United States Court of Appeals for the Ninth
 6   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
 7   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
 8   under the TCPA ‘need not allege any additional harm beyond the one Congress has
 9   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
10   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
11   (2016) (emphasis original)).
12                                           FACTS
13         23.    On or about April 11, 2019, Defendant sent the following telemarketing
14   text messages to Plaintiff’s cellular telephone number ending in 3036 (the “3036
15   Number”):
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           5
                               CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 7 of 14 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          24.    Defendant’s text messages were transmitted to Plaintiff’s cellular
22   telephone, and within the time frame relevant to this action.
23          25.    Defendant’s text messages constitute telemarketing because they
24   encouraged the future purchase or investment in property, goods, or services, i.e.,
25   selling Plaintiff salon products and services.
26          26.    The information contained in the text message advertises Defendant’s
27   “Detox Clear Invisible Dry Shampoo,” which Defendant sends to promote its business.
28
                                            6
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 8 of 14 Page ID #:8




 1          27.    Plaintiff received the subject texts within this judicial district and,
 2   therefore, Defendant’s violation of the TCPA occurred within this district. Upon
 3   information and belief, Defendant caused other text messages to be sent to individuals
 4   residing within this judicial district.
 5          28.    At no point in time did Plaintiff provide Defendant with her express
 6   written consent to be contacted using an ATDS.
 7          29.    Plaintiff is the subscriber and sole user of the 3036 Number and is
 8   financially responsible for phone service to the 3036 Number.
 9          30.    The impersonal and generic nature of Defendant’s text message
10   demonstrates that Defendant utilized an ATDS in transmitting the messages. See Jenkins
11   v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11
12   (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
13   nature of the text message advertisements and the use of a short code, support an
14   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
15   Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
16   infer text messages were sent using ATDS; use of a short code and volume of mass
17   messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
18   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants
19   used an ATDS where messages were advertisements written in an impersonal manner
20   and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
21   v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
22   2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
23   impracticable without use of an ATDS)).
24          31.    The text messages originated from telephone number 883-86, a number
25   which upon information and belief is owned and operated by Defendant.
26          32.    The number used by Defendant (883-86) is known as a “short code,” a
27   standard 5-digit code that enables Defendant to send SMS text messages en masse, while
28
                                             7
                                 CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 9 of 14 Page ID #:9




 1   deceiving recipients into believing that the message was personalized and sent from a
 2   telephone number operated by an individual.
 3          33.    Short codes work as follows: Private companies known as SMS gateway
 4   providers have contractual arrangements with mobile carriers to transmit two-way SMS
 5   traffic. These SMS gateway providers send and receive SMS traffic to and from the
 6   mobile phone networks' SMS centers, which are responsible for relaying those messages
 7   to the intended mobile phone. This allows for the transmission of a large number of
 8   SMS messages to and from a short code.
 9          34.    Specifically, upon information and belief, Defendant utilized a
10   combination of hardware and software systems to send the text messages at issue in
11   this case. The systems utilized by Defendant have the capacity to store telephone
12   numbers using a random or sequential generator, and to dial such numbers from a list
13   without human intervention.
14          35.    Defendant’s unsolicited text messages caused Plaintiff actual harm,
15   including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
16   trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and
17   caused disruption to her daily life.
18                                  CLASS ALLEGATIONS
19          PROPOSED CLASS
20          36.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
21   on behalf of herself and all others similarly situated.
22          37.    Plaintiff brings this case on behalf of a Class defined as follows:
23
                   All persons within the United States who, within the
24                 four years prior to the filing of this Complaint, were sent
                   a text message, from Defendant or anyone on
25
                   Defendant’s behalf, to said person’s cellular telephone
26                 number, advertising Defendant’s services, without the
                   recipients’ prior express written consent.
27
28
                                            8
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 10 of 14 Page ID #:10




 1           38.    Defendant and its employees or agents are excluded from the Class.
 2     Plaintiff does not know the number of members in the Class but believes the Class
 3     members number in the several thousands, if not more.
 4           NUMEROSITY
 5           39.    Upon information and belief, Defendant has placed automated and/or
 6     prerecorded calls to cellular telephone numbers belonging to thousands of consumers
 7     throughout the United States without their prior express consent. The members of the
 8     Class, therefore, are believed to be so numerous that joinder of all members is
 9     impracticable.
10           40.    The exact number and identities of the Class members are unknown at
11     this time and can only be ascertained through discovery. Identification of the Class
12     members is a matter capable of ministerial determination from Defendant’s call records.
13           COMMON QUESTIONS OF LAW AND FACT
14           41.    There are numerous questions of law and fact common to the Class which
15     predominate over any questions affecting only individual members of the Class.
16     Among the questions of law and fact common to the Class are:
17           (1)    Whether Defendant made non-emergency calls to Plaintiff’s and Class
18     members’ cellular telephones using an ATDS;
19           (2)    Whether Defendant can meet its burden of showing that it obtained prior
20     express written consent to make such calls;
21           (3)    Whether Defendant’s conduct was knowing and willful;
22           (4)    Whether Defendant is liable for damages, and the amount of such
23     damages; and
24           (5)    Whether Defendant should be enjoined from such conduct in the future.
25           42.    The common questions in this case are capable of having common
26     answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
27     telephone numbers assigned to cellular
28
                                            9
                                CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 11 of 14 Page ID #:11




 1              TYPICALITY
 2              43.   Plaintiff’s claims are typical of the claims of the Class members, as they
 3     are all based on the same factual and legal theories.
 4              PROTECTING THE INTERESTS OF THE CLASS MEMBERS
 5              44.   Plaintiff is a representative who will fully and adequately assert and protect
 6     the interests of the Class and has retained competent counsel. Accordingly, Plaintiff is
 7     an adequate representative and will fairly and adequately protect the interests of the
 8     Class.
 9              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND
10              ADVISABLE
11              45.   A class action is superior to all other available methods for the fair and
12     efficient adjudication of this lawsuit, because individual litigation of the claims of all
13     members of the Class is economically unfeasible and procedurally impracticable. While
14     the aggregate damages sustained by the Class are in the millions of dollars, the individual
15     damages incurred by each member of the Class resulting from Defendant’s wrongful
16     conduct are too small to warrant the expense of individual lawsuits. The likelihood of
17     individual Class members prosecuting their own separate claims is remote, and, even if
18     every member of the Class could afford individual litigation, the court system would be
19     unduly burdened by individual litigation of such cases.
20              46.   The prosecution of separate actions by members of the Class would create
21     a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
22     Defendant. For example, one court might enjoin Defendant from performing the
23     challenged acts, whereas another may not. Additionally, individual actions may be
24     dispositive of the interests of the Class, although certain class members are not parties
25     to such actions.
26
27
28
                                               10
                                   CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 12 of 14 Page ID #:12



                                               COUNT I
 1
                              Violations of the TCPA, 47 U.S.C. § 227(b)
 2                              (On Behalf of Plaintiff and the Class)
 3           47.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
 4     forth herein.
 5           48.       It is a violation of the TCPA to make “any call (other than a call made for
 6     emergency purposes or made with the prior express consent of the called party) using
 7     any automatic telephone dialing system … to any telephone number assigned to a …
 8     cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
 9           49.       Defendant – or third parties directed by Defendant – used equipment
10     having the capacity to dial numbers without human intervention to make non-
11     emergency telephone calls to the cellular telephones of Plaintiff and the other members
12     of the Class defined below.
13           50.       These calls were made without regard to whether or not Defendant had
14     first obtained express permission from the called party to make such calls. In fact,
15     Defendant did not have prior express consent to call the cell phones of Plaintiff and
16     the other members of the putative Class when its calls were made.
17           51.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
18     using an automatic telephone dialing system to make non-emergency telephone calls to
19     the cell phones of Plaintiff and the other members of the putative Class without their
20     prior express written consent.
21           52.       Defendant knew that it did not have prior express consent to make these
22     calls and knew or should have known that it was using equipment that at constituted
23     an automatic telephone dialing system. The violations were therefore willful or
24     knowing.
25           53.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
26     TCPA, Plaintiff and the other members of the putative Class were harmed and are each
27
28
                                                11
                                    CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 13 of 14 Page ID #:13




 1     entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the class
 2     are also entitled to an injunction against future calls. Id.
 3
                                          COUNT II
 4               Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)
 5
 6            54.     Plaintiff re-allege and incorporate paragraphs 1-46 as if fully set forth
 7     herein.
 8            55.     At all times relevant, Defendant knew or should have known that its
 9     conduct as alleged herein violated the TCPA.
10            56.     Defendant knew that it did not have prior express consent to make these
11     calls and knew or should have known that its conduct was a violation of the TCPA.
12            57.     Because Defendant knew or should have known that Plaintiff and Class
13     Members had not given prior express consent to receive its autodialed calls, the Court
14     should treble the amount of statutory damages available to Plaintiff and the other
15     members of the putative Class pursuant to § 227(b)(3) of the TCPA.
16            58.     As a result of Defendant’s violations, Plaintiff and the Class Members are
17     entitled to an award of $1,500.00 in statutory damages, for each and every violation,
18     pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19            WHEREFORE, Plaintiff, Carrie Henry, on behalf of herself and the other
20     members of the Class, pray for the following relief:
21            a.      A declaration that Defendant’s practices described herein violate the
22     Telephone Consumer Protection Act, 47 U.S.C. § 227;
23            b.      An injunction prohibiting Defendant from using an automatic telephone
24     dialing system to call and text message telephone numbers assigned to cellular
25     telephones without the prior express permission of the called party;
26            c.      An award of actual and statutory damages; and
27            d.      Such further and other relief the Court deems reasonable and just.
28
                                               12
                                   CLASS ACTION COMPLAINT
     Case 8:19-cv-00977-RGK-MAA Document 1 Filed 05/22/19 Page 14 of 14 Page ID #:14




 1                                     JURY DEMAND
 2                 Plaintiff and Class Members hereby demand a trial by jury.
 3
 4                                           Respectfully submitted,
 5                                           AHDOOT & WOLFSON, PC
 6
       Dated: May 22, 2019                   /s/ Robert Ahdoot
 7                                           Robert Ahdoot (SBN 172098)
                                             twolfson@ahdootwolfson.com
 8                                           Bradley K. King (SBN 274399)
                                             bking@ahdootwolfson.com
 9                                           10728 Lindbrook Drive
                                             Los Angeles, CA 90024
10                                           Tel: (310) 474-9111
                                             Fax: (310) 474-8585
11
12                                           SHAMIS & GENTILE, P.A.
                                             Andrew J. Shamis, Esq.*
13                                           Florida Bar No. 101754
14                                           ashamis@shamisgentile.com
                                             14 NE 1st Avenue, Suite 1205
15                                           Miami, FL 33132
16                                           Telephone: 305-479-2299

17                                           EDELSBERG LAW, PA
                                             Scott Edelsberg, Esq.*
18
                                             Florida Bar No. 0100537
19                                           scott@edelsberglaw.com
                                             19495 Biscayne Blvd #607
20
                                             Aventura, FL 33180
21                                           Telephone: 305-975-3320
22
                                             * pro hac vice forthcoming
23
                                             Counsel for Plaintiff and the Class
24
25
26
27
28
                                           13
                               CLASS ACTION COMPLAINT
